DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
Claim Status
Applicant’s 7/25/2022 response is acknowledged.
Claims 1-51, 53, 55, 58-59, 64, 66, 68-69, and 73-74 remain canceled.
New claims 75-82 have been added.
New claims 75, 78, and 81 are withdrawn as they are directed to unelected species.
Claim 56, directed to a species “further comprising administering a checkpoint inhibitor that inhibits PD-L1” was rejoined for prosecution.
Claims 52, 54, 56-57, 60-63, 65, 67, 70-72, and 75-82 are pending.
	Claims 52, 54, 56-57, 60-63, 65, 67, 70-72, 76-77, 79-80, and 82 are under examination.


Information Disclosure Statement
	Applicant’s IDS submitted 5/3/2022 has been acknowledged and considered. A signed copy is attached hereto.


Rejections Withdrawn
Rejection of claim(s) 63 under 35 U.S.C. 102(a)(1) as being anticipated by Kaneda (US 20130131322, published 5/23/2013 A1) is withdrawn in view of Applicant’s amendments to claim 63.
Rejection of claims 52, 57, 60-63, 65, and 70-72 under 35 U.S.C. 103 as being unpatentable over Kaneda (US 20130131322, published 5/23/2013) further in view of Feltquate (WO2015/176033, published 11/19/2015) is withdrawn in view of Applicant’s amendments.
Rejection of claims 52, 54, 56-57, 60-63, 65, 67, and 70-72, rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US 20130131322, published 5/23/2013) and Feltquate (WO2015/176033, published 11/19/2015) as applied to claims 52, 57, 60-63, 65, 70-72, 76-77, 79-80, and 82 above, and further in view of Cho (US 2016/0159905 A1, published 6/9/2016) is withdrawn in view of Applicant’s amendments.

New Grounds of Rejection Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52, 54, 56-57, 60-63, 65, 67, 70-72, 76-77, 79-80, and 82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	
This rejection is made based on Applicant’s statement that not all anti-TGF-alpha antibodies inhibit TGF-alpha producing cancer cell growth, migration, and invasion (See on page 15 of the 7/25/2022 remarks, “As such, the presently claimed invention is not directed to all and any anti- TGF-alpha antibodies, but rather limited to those that inhibits the in vitro migration, invasion and clonal growth of TGF-alpha producing cancer cells, which can easily be identified by one of skills in the art, following the detailed protocols provided in the specification.”).
Instant claim 52 is directed to a method of inhibiting growth of a TGF-alpha producing lung tumor  in a subject comprising administering to the subject a therapeutically effective amount of an anti-TGF-alpha antibody or a biologically active fragment thereof, wherein the antibody binds to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration and invasion, and a checkpoint inhibitor that binds to and inhibits programmed cell death protein (PD)-1 and, optionally, administering a further checkpoint inhibitor that binds to and inhibits cytotoxic T-lymphocyte-associated protein 4 (CTLA-4), wherein growth of the tumor detected fourteen days from administration is inhibited as compared to growth of the tumor after administration of either the TGF-alpha antibody or antigen-binding fragment thereof alone or administration of the checkpoint inhibitor that inhibits PD-1 alone, and wherein the checkpoint inhibitor that binds to and inhibits PD-1 is selected from the group consisting of nivolumab, pembrolizumab, atezolizumab, durvalumab and avelumab, thereby inhibiting growth of the tumor in the subject.
Instant claim 63 is directed to a method of inducing T cell activation in a subject comprising administering to said subject a therapeutically effective amount of an anti-TGF-alpha antibody or a biologically active fragment thereof, a checkpoint inhibitor that binds to and inhibits programmed cell death protein (PD)-1 and, optionally, a further checkpoint inhibitor that binds to and inhibits cytotoxic T-lymphocyte-associated protein 4 (CTLA-4), wherein the subject has a TGF-alpha producing lung tumor, wherein the anti-TGF-alpha antibody binds to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration, and invasion, and  wherein the checkpoint inhibitor that binds to and inhibits PD-1 is selected from the group consisting of nivolumab, pembrolizumab, atezolizumab, durvalumab and avelumab, thereby inducing T cell activation in the subject.
Instant claim 65 is directed to a method of inhibiting growth of a lung tumor in a subject comprising: identifying a TGF-alpha producing lung tumor in the subject, and administering to the subject having a TGF-alpha producing lung tumor a therapeutically effective amount of an anti-TGF-alpha antibody or a biologically active fragment thereof and a checkpoint inhibitor that binds to and inhibits programmed cell death protein (PD)-1 and, optionally, administering a further checkpoint inhibitor that binds to and inhibits cytotoxic T-lymphocyte- associated protein 4 (CTLA-4), wherein growth of the tumor detected fourteen days from administration is inhibited as compared to growth of the tumor after administration of either the TGF-alpha antibody or antigen-binding fragment thereof alone or administration of the checkpoint inhibitor that inhibits PD-1 alone, and wherein the anti-TGF-alpha antibody binds to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration, and invasion, and wherein the checkpoint inhibitor that binds to and inhibits PD-1 is selected from the group consisting of nivolumab, pembrolizumab, atezolizumab, durvalumab and avelumab, thereby inhibiting growth of the tumor in the subject.
All the other claims either directly or indirectly depend on claims 52, 63, and 65.
The claimed antibody is defined solely by its function of binding to TGF-alpha and inhibiting TGF-alpha producing cancer cell growth, migration, and invasion. The specification in paragraphs [0173]-[0174] discloses commercially available antibodies directed against TGF-alpha were obtained.  However, the instant specification has not disclosed and the art does not teach the genus of antibodies that binds to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration, and invasion.    
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here.  Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
In the instant case, the art does not teach and the specification fails to provide sufficient descriptive information for a skilled artisan to predict the structural and functional properties of a genus of antibodies that bind to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration, and invasion.
Further, Applicant states on page 15 of the 7/25/2022 remarks, “As such, the presently claimed invention is not directed to all and any anti- TGF-alpha antibodies, but rather limited to those that inhibits the in vitro migration, invasion and clonal growth of TGF-alpha producing cancer cells, which can easily be identified by one of skills in the art, following the detailed protocols provided in the specification.” Thus, Applicant concluded that not all anti-TGF-alpha antibodies have the function of binding to TGF-alpha and inhibiting TGF-alpha producing cancer cell growth, migration, and invasion; and the instant specification does not describe the structural features shared by members of the genus of antibodies that bind to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration, and invasion.
Applicant has specifically indicated that the presently claimed invention is not directed to all and any anti- TGF-alpha antibodies, but rather limited to those that inhibits the in vitro migration, invasion and clonal growth of TGF-alpha producing cancer cells, and further disclosed some anti- TGF-alpha antibody that has the function of binding to TGF-alpha and inhibiting TGF-alpha producing cancer cell growth, migration, and invasion, in the working example of the instant specification. However, the Applicant has not disclosed a common structure for the genus of anti- TGF-alpha antibodies that have the function of binding to TGF-alpha and inhibiting TGF-alpha producing cancer cell growth, migration, and invasion.
Additionally, the specification does not provide a representative number of antibodies that represent the genus of antibodies that bind to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration, and invasion.  Furthermore, there is no evidence that only antibodies disclosed in paragraphs [0173]-[0174] define the boundaries of the genus of antibodies that bind to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration, and invasion.  From the instant specification, there is no basis by which the artisan would expect that the antibodies that are disclosed in the instant specification, are representative of this extensive genus of antibodies that bind to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration, and invasion.  Likewise, the art does not provide any indication that a single antibody would be representative of the genus of antibodies that bind to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration, and invasion.  Even antibodies from the same species that bind the same epitope are generally structurally distinct.  Thus, a claimed genus of “any” antibody that binds to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration, and invasion is necessarily extremely large and structurally diverse. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”.  Page 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath, page 1116).  As discussed above, even though the Applicant proposes a genus of antibodies that binds to CD70, the skilled artisan cannot predict the detailed chemical structure of a genus of antibodies that are directed to bind to CD70.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of binding to TGF-alpha and inhibiting TGF-alpha producing cancer cell growth, migration, and invasion.  The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 52, 57, 60-63, 65, 70-72, 76-77, 79-80, and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US 20130131322, published 5/23/2013, of record) further in view of Feltquate (WO2015/176033, published 11/19/2015, of record).
	In regards to claims 52, 65, 76-77, 79-80, and 82, Kaneda teaches a method for treating a cancer, comprising the step of administering a therapeutically effective amount of antibodies which bind TGF-alpha to a mammal including a human (paragraph 246). Kaneda discloses antibodies which bind TGF-alpha, and teaches that said antibodies are useful for treatment of cancer (see abstract; paragraph 0001; claim 16). Kaneda further teaches that TGF is a member of the epidermal growth factor (EGF) family and binds the EGF receptor (EGFR) (paragraph 0003-0006), and is expressed in several types of cancer, including Applicants’ elected species of lung cancer (paragraph 0007; Example 3; Fig.6). Furthermore, TGF alpha and EGFR expression is positively correlated in non-small cell lung cancer (NSCLC) (paragraph 0007).
Kaneda teaches a therapeutically effective amount of a drug includes a "prophylactically effective amount," which is any amount of the drug that, when administered alone or in combination with an anti-neoplastic agent to a subject at risk of developing a cancer (e.g., a subject having a pre-malignant condition) or of suffering a recurrence of cancer, inhibits the development or recurrence of the cancer. In certain embodiments, the prophylactically effective amount prevents the development or recurrence of the cancer entirely. "Inhibiting" the development or recurrence of a cancer means either lessening the likelihood of the cancer's development or recurrence, or preventing the development or
recurrence of the cancer entirely (paragraph 61). 
Kaneda also teaches the anti-TGF-α antibodies demonstrated a growth-suppressing effect on cancer cells had an antagonistic activity on binding of TGF-α to EGFR (paragraph 303).
Kaneda teaches detecting TNF alpha expression levels in lung cancer cells (see Example 3, paragraph 0300; Fig. 6).
Kaneda also showed that administration of an anti-TGF alpha antibody to mice bearing TGF alpha positive lung cancer cells (paragraph 0299 and 0300; Fig. 6) resulted in a decrease in tumor volume (Fig. 7) and tumor cell proliferation (Fig.9) compared to control-treated mice (see Example 4, paragraphs 0273-0276).
Kaneda also teaches the anti-TGF-α antibodies demonstrated a growth-suppressing effect on cancer cells had an antagonistic activity on binding of TGF-α to EGFR (paragraph 303).
Thus, the method of treating a lung cancer, comprising the step of administering a therapeutically effective amount of antibodies which bind TGF-alpha as taught by Kaneda is a method of inhibiting the growth of a TGF-alpha producing lung tumor.
In regards to claims 60-62, and 70-72, Kaneda teaches administering by injection, anti-TGF-alpha antibodies 300 ug twice a week by to mice with tumors (paragraph 0274).
	In regards to claim 65, Kaneda teaches that tumor size is reduced by day 14 of the administration of anti-TGF-alpha antibodies (Example 5; Figure 7a).
Kaneda does not teach administering an anti-TGF alpha antibody in combination with a checkpoint inhibitor that inhibits programmed cell death protein (PD-1).
Kaneda is silent that the therapeutically effective amount of an anti-TGF-alpha antibody or a biologically active fragment thereof is sufficient to induce a T cell activation.
Kaneda does not teach identifying the tumor as a TGF-alpha producing lung tumor by evaluating an amount of TGF-alpha produced by the tumor as measured in a biological sample from the subject.
This deficiency is made up for by Feltquate.
Feltquate teaches treatment of lung cancer by administering an anti-PD-1 antibody in combination with another anti-cancer agent, wherein said anti-cancer agent can be an EGFR inhibitor (see abstract; claims 1 and 20). Feltquate teaches that PD-1 is a key immune checkpoint receptor which mediates immunosuppression, and inhibition of PD-1 binding to its ligand, PD-L1, has resulted in potent antitumor activity in preclinical models (p. 2, paragraph 0005). 
Feltquate teaches the anti-PD-1 antibody is nivolumab or pembrolizumab (paragraph 0011).
Feltquate teaches the use of tyrosine kinase inhibitors such as erlotinib as suitable EGFR inhibitors in combination with nivolumab, which provided durable clinical benefits when treating NSCLC in combination with nivolumab (Pages 39-44, “Example 2”; paragraph 134).
It would have been obvious to one ordinary skill in the art, as of the earliest effective filing date of the instant invention, to modify a method of treating a TGF-alpha related disorder, and specifically Applicants’ elected species of lung cancer, by administering a therapeutically effective amount of an anti-TGF-alpha antibody, as taught by Kaneda, in combination with an anti-PD-1 antibody such as nivolumab or pembrolizumab, as taught by Feltquate.  
Kaneda and Feltquate teach treatment of lung cancer with (1) anti-TGF-alpha antibodies and (2) anti-PD-1 antibodies such as nivolumab or pembrolizumab, and because the anti-TGF-alpha antibody of Kaneda and the anti-PD-1 antibodies such as nivolumab and pembrolizumab disclosed in Feltquate were individually taught to be effective for treatment of the same disorder (lung cancer), it would have been obvious to one of ordinary skill in the arts that the combination treatment would be more effective than the single agent treatment for treating lung cancer and reducing tumor growth. 
One would have a reasonable expectation of success as Feltquate teaches a method of treating lung cancer by administering an anti-PD-1 antibody, such as nivolumab or pembrolizumab, in combination with erlotinib, which inhibits EGFR activation, and Kaneda teaches a method of treating of lung cancer by administering an anti-TGF-alpha antibody, which inhibits TGF-α signaling by blocking TGF-α binding to EGFR.
In regards to claims 57 and 63, it would appear that the effective amount of anti-TGF alpha antibody taught in Kaneda is the same amount as recited in the claims, absent a showing otherwise.  The dosage taught by Kaneda is therapeutically effective at treating cancer.  
In regards to claims 77, 80, and 82, it would have been obvious to one of ordinary skill in the art to further modify the method of treating lung cancer comprising administering to the subject a therapeutically effective amount of an anti-TGF-alpha antibody and an anti-PD-1 antibody such as nivolumab or pembrolizumab of Kaneda and Feltguate,  to further comprise the step of first detecting a TGF-alpha-producing lung cancer from a biological sample in order to identify the cancers that the anti-TGF-alpha antibody could effectively treat. Kaneda et al. teaches detecting TNF alpha expressing cancer, and also treating TNF alpha expressing cancer comprised of administering an anti-TNF alpha antibody. One of ordinary skill in the art would further have had a reasonable expectation of success as Kaneda teaches detecting TGF alpha levels in tumor cells with the anti-TGF-alpha antibodies, and also administering to TGF alpha positive tumors an anti-TGF-alpha antibody.

Applicants Arguments against Kaneda and Feltquate
Applicant submits that Feltquate does not disclose or suggest a method of inhibiting the growth of a TGF-alpha producing tumor in a subject comprising administering to the subject a therapeutically effective amount of an anti-TGF-alpha antibody or biologically active antigen-binding fragment thereof, wherein the antibody binds to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration and invasion and a checkpoint inhibitor that binds and inhibits PD-1 and optionally a second checkpoint inhibitor that binds and inhibits CTLA-4, as is presently claimed. 
Applicant submits that one of skill in the art would not consider a method of administering an anti-TGF-alpha antibody in combination with a checkpoint inhibitor that inhibits PD-1 to a subject having a TGF-alpha producing lung tumor obvious in view of the teachings of Kaneda in combination with Feltquate, because as acknowledged by the Examiner, the combination therapies as claimed significantly improved the therapeutic efficacy observed with anti-TGF-alpha antibodies or checkpoint inhibitors of PD-1 alone. Indeed, Applicant's invention relies on the unexpected improvement and synergistic effect of a treatment using both an anti-TGF-alpha antibody or biologically active antigen-binding fragment thereof and a checkpoint inhibitor that inhibits PD-1. 
As stated in the instant specification, when TGF-alpha producing cancer cells (or tumors resulting therefrom) are treated with a combination of an anti-TGF-alpha antibody and an anti-PD-1 antibody, it was unexpectedly discovered that: (1) the combination of an anti-TGF-alpha antibody with a checkpoint inhibitor that inhibits PD-1 was more effective at reducing tumor growth than an anti-TGF-alpha antibody alone or a checkpoint inhibitor that inhibits PD-1 alone (see Figure 14), especially at a time period fourteen days after the administration; and (2) the combination of an anti-TGF-alpha antibody with a checkpoint inhibitor that inhibits PD-1 was more effective, and in fact, synergistic in inhibiting tumor growth such that the tumor size at fourteen days is substantially less than the tumor size after treatment with either an anti-TGF-alpha antibody or a checkpoint inhibitor that inhibits PD-1 alone (see Figures 13A-13D) over the same time period, or even when observed at only 3 days (see Figure 11).
Thus, the combination treatment is demonstrated to substantially inhibit the growth of TGF-alpha producing tumor compared to the individual treatments. This effect could not have been predicted or reasonably expected from the results of using either antibody alone. 
Applicants respectfully disagree with the Examiner's assertion that the data presented in the specification is not commensurate with the scope of the claims. As currently amended, the claims are directed to methods of inhibiting the growth of TGF-alpha producing lung tumors, and to methods of inducing T cell activation in a subject having a TGF-alpha producing lung tumor comprising the administration of a therapeutically effective amount of an anti-TGF-alpha antibody or a biologically active fragment thereof, wherein the antibody binds to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration and invasion and the administration of a checkpoint inhibitor that binds and inhibits PD-1. 
As an initial matter, Applicant submits that, as clearly detailed in the specification, a therapeutically effective anti-TGF-alpha antibody refers to an antibody that should result in the inhibition of the TGF-alpha producing tumor growth, or the induction of T cell activation in patients with a TGF-alpha producing tumor (i.e., the desired outcome) (see specification at paragraph [0058]). The specification clearly outlines how to identify such anti-TGF-alpha antibodies, by providing details regarding: 
(i) what a TGF-alpha producing tumor is, how to identify one, and the molecular 
properties it may have, and 
(ii) the properties of the anti-TGF-alpha antibodies capable of inducing such desired 
outcome in said TGF-alpha producing tumor or cancer cells; 
and the claims as currently amended clearly limit the anti-TGF-alpha antibody in a similar way. 
For example, the specification defines TGF-alpha-producing tumors as tumors that produce and/or release TGF-alpha and provides experimental protocols to assess the production/secretion of TGF-alpha by cancer cells and by tumors in patients (e.g., using a TGF- alpha ELISA kit on cultured cells supernatant or on a biological sample from the patient) (see specification at paragraphs [0066], [0141]-[0142], [0150] and [0153]). Further, the specification discusses how the production of TGF-alpha by cancer cells induces an autocrine growth stimulation, by the rebinding of the released factors at the surface of the cells (see specification at paragraph [0149]). 
Additionally, the specification provides several in vitro assays to be run on TGF-alpha producing cancer cells, that can be used to assess the efficacy of a TGF-alpha antibody at inhibiting the growth of a TGF-alpha producing tumor, which are thus indicative of the efficacy of said antibody at inhibiting tumor growth in vivo, when combined with an anti-PD-1 antibody. Such assays include, evaluating the effect of the antibody on the survival and clonal proliferation of the TGF-alpha producing cancer cells (e.g., in a colony formation assay, see specification at paragraphs [0159] and [0160]), and/or on the invasion and migration properties of the TGF-alpha producing cancer cells (e.g., in an invasion and/or migration assay, see specification at paragraphs [0161] and [0162]). As such, the presently claimed invention is not directed to all and any anti- TGF-alpha antibodies, but rather limited to those that inhibits the in vitro migration, invasion and clonal growth of TGF-alpha producing cancer cells, which can easily be identified by one of skills in the art, following the detailed protocols provided in the specification. Such in vitro experiments are routine and can be performed by one of skill in the art to evaluate the ability of an anti-TGF- alpha antibody to inhibit tumor growth in vivo when combined with anti-PD-1 antibodies. This is further demonstrated in Applicant's specification when an anti-TGF-alpha antibody, found efficient at reducing colony formation and invasion and migration properties of TGF-alpha producing cancer cells, is demonstrated as potent at reducing the number of living TGF-alpha producing cells in vitro, and at a greater extent when combined with an anti-PD-1 antibody than when used alone (see specification at paragraph [0178] and at Figure 9).
The Examiner attempts to rely on Bleeker to support the fact that different anti-TGF-alpha antibodies can show different molecular properties and different levels of tumor growth inhibition, which allegedly suggests that Applicant should not be entitled to the scope as instantly claimed. 

Additionally, Applicant submits that, as exemplified in the specification, a same cancer type -for example lung cancer- can encompass tumor having various molecular properties, including lung tumor producing TGF-alpha and lung tumor not producing TGF-alpha (see specification at Figure 5). TGF-alpha producing tumors (and cancer cells thereof) do present different molecular properties as compared to non-TGF-alpha producing tumors, as discussed above, at least related to the autocrine growth stimulation induced by the produced TGF-alpha. Without wishing to be bound to any theory or speculation, Applicant submits that such difference may very well be a "molecular property" of a tumor that can explain a difference in efficacy of anti-TGF-alpha antibodies at inhibiting lung cancer growth, as a non-TGF-alpha producing tumor would not be subjected to the autocrine growth stimulation induced by the produced TGF-alpha, and as such an anti-TGF-alpha antibody may not have an impact on the growth of such cancer cells. However, Applicant submits that this speculation from Bleeker is irrelevant to the analysis of the patentability of the instant claims, as (i) the scope of the present claims is limited to TGF- alpha producing tumors, not to any and all tumors, and (ii) comments and speculation discussed by Bleeker are only relevant to EGFR overexpressing tumors, e.g., epidermoid, pancreatic, breast, head and neck and kidney cancer; not TGF-alpha producing lung cancer, and to anti-EGFR antibodies that block EGFR binding to its ligands, not to anti-TGF-alpha antibodies. 
Accordingly, Applicant submits that the present invention relies on the unexpected improvement and synergistic effect of a treatment using both an anti-TGF-alpha antibody or biologically active antigen-binding fragment thereof and a checkpoint inhibitor that inhibits PD- 1, which is not obvious, not suggested and would not be reasonably expected by one of skill in the art based on the disclosure in Kaneda, even considered in view with the disclosure of Feltquate, and as evidenced by Bleeker. Further, Applicant submits that the specification clearly delineates the scope of anti-TGF-alpha antibodies encompassed by the claim language, provides clear and detailed guidance as to how to identify such an antibody, and limits the use of such antibodies to the inhibition of the growth of a subset of tumors that are producing TGF-alpha. As such, it is readily apparent that the scope of the instant claims is commensurate with the corresponding data provided in the specification. 
Moreover, Applicant submit that Dr. George Todaro (the inventor of the instant application) discovered TGF-alpha in 1978, during his tenure at the National Health Institute (NIH). Dr. Todaro is a pioneer in the TGF-alpha field. His work in the TGF-alpha field is not derived or obvious in view of recent discoveries in related fields but relies on original discoveries based on his initial work on TGF-alpha (see Exhibit A - De Larco and Todaro, PNAS 1978). 
Therefore, Applicant submits that neither Kaneda nor Feltquate, even as evidenced by Bleeker discloses or suggests the presently claimed invention; and further, that one of skill in the art would not arrive at the instant invention based on the disclosure in Kaneda, Feltquate, or Bleeker considered either alone or in combination. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection.
Response to Arguments
	Applicant’s arguments have been considered, but are not persuasive.
	Taking note of Figures 11, 13 and 14 of the instant specification, the data describe a synergistic effect of a treatment using BOTH an anti-TGF-alpha antibody or antigen-binding fragment thereof AND a checkpoint inhibitor that inhibits PD-1. It was discovered that: (1) the combination of an anti-TGF-alpha antibody with a checkpoint inhibitor that inhibits PD-1 was more effective at reducing tumor growth than an anti-TGF-alpha antibody alone or a checkpoint inhibitor that inhibits PD-1 alone (see Figure 14), especially at a time period fourteen days after the administration; and (2) the combination of an anti-TGF-alpha antibody with a checkpoint inhibitor that inhibits PD-1 was more effective, and in fact, synergistic in inhibiting tumor growth such that the tumor size at fourteen days is substantially less than the tumor size after treatment with either an anti-TGF-alpha antibody or a checkpoint inhibitor that inhibits PD-1 alone (see Figures 13A-13D) over the same time period. However, the data is not commensurate with the scope of the claims. 
	 The data does not disclose the anti-TGF-alpha antibody used nor demonstrated that a representative genus of anti-TGF-alpha antibody has synergistic effects at treating cancer when combined with an anti-PD-1 antibody. The data merely shows that a single anti-TGF-alpha antibody with a PD-1 antibody have synergistic effects in Figures 13, and 14, and only discloses that the antibody was obtained from Life Span Biosciences, Inc., based on paragraphs 173-174. The specification does not elaborate on any mechanism on how inhibition of TGF-alpha and PD-1 with anti-TGF-alpha and anti-PD-1 antibodies, respectively, work together have synergistic anti-tumor effects. It cannot be concluded that the synergistic results shown in Figures 13, and 14, would span across the entire genus of antibodies that binds to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration and invasion.
	Although the antibodies that bind to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration and invasion can be identified by one of skills in the art, following the detailed protocols provided in the specification, this screening process still does not allow one to conclude that the synergistic results shown in Figures 13, and 14, would span across the entire genus of antibodies that binds to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration and invasion.


Further, even the instant specification states in paragraph 0172-0175, and 0196, that anti-TGF-alpha antibodies show different efficacies of tumor-inhibitory therapeutic response depending on what epitope of the protein the antibodies bind to. Without any further elaboration on which epitopes the anti-TGF-alpha antibody of the data provided in Figures 13, and 14, binds to, the data cannot be said to be commensurate in scope with the instant claims. It cannot be concluded that these different anti-TGF-alpha antibodies, which bind to different epitopes and show different efficacies of tumor-inhibitory therapeutic response, would all be synergistic with the anti-PD-1 antibody.
	As stated in MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).”
As discussed above, the instant specification has not demonstrated that ANY anti-TGF-alpha antibody that inhibit cancer cell growth, migration, and invasion, could synergize with anti-PD-1 antibody.  Based on the disclosure, the unexpected findings that are argued by the applicant is not commensurate with the scope of the claims.
	Examiner further notes that the fact that Dr. George Todaro relies on original discoveries based on his initial work on TGF-alpha (see Exhibit A - De Larco and Todaro, PNAS 1978) does not bear weight when reviewing the unexpected results to see if the results occur over the entire claimed genus of antibodies that binds to TGF-alpha and inhibits TGF-alpha producing cancer cell growth, migration and invasion.

Claim 52, 54, 56-57, 60-63, 65, 67, 70-72, 76-77, 79-80, and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US 20130131322, published 5/23/2013, of record) and Feltquate (WO2015/176033, published 11/19/2015, of record) as applied to claims 52, 57, 60-63, 65, 70-72, 76-77, 79-80, and 82 above, and further in view of Cho (US 2016/0159905 A1, published 6/9/2016, of record).
The teachings of Kaneda and Feltquate are discussed supra.
In regards to claim 54, Kaneda and Feltquate does not teach further administering an immune modulator in combination with an anti-TGF-alpha antibody for the treatment of lung cancer.
In regards to claim 56 and 67, Kaneda and Feltquate does not teach further administering a checkpoint inhibitor that inhibits PD-L1. 
This deficiency is made up for by Cho.
Cho teaches methods of treating various types of cancer by administering an anti-PD1 antibody (see abstract; claims 1-17) and also teaches treatment of lung cancer (claims 41-42). Cho teaches the method further comprises administering an effective amount of a second therapeutic agent, wherein the second therapeutic agent PD-L1 (Claim 36).
Therefore, it would have been obvious to one of ordinary skill in the art, as of the earliest filing date of the instant invention, to modify the method of treating a TGF-alpha related disorder, including Applicants’ elected species of lung cancer, by administering a therapeutically effective amount of an anti-TGF-alpha antibody in combination with nivolumab or pembrolizumab, as taught by Kaneda and Feltquate, and further administering to the subject an anti-PD-L1 antibody, as taught by Cho, which would be an immune modulator, according to instant Specification, paragraph [0084].
Furthermore, Cho teaches that various cancers, including lung cancer, can be treated by methods which comprise administering an anti-PD1 antibody with a second therapeutic agent, wherein the second therapeutic agent is an anti-PD-L1 antibody. Because anti-TGF-alpha antibodies, and the combination of anti PD1 antibodies and anti-PD-L1 antibodies are disclosed as useful for treatment of lung cancer, it would have been obvious to one of ordinary skill to combine them into a single treatment for lung cancer. In re Kerkhoven (205 USPQ 1069, CCPA 1980) summarizes:
"It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a combination that is to be used for the very same purpose: the idea of combining them flows logically from their having been individually taught in the prior art."
In regards to the limitations which recite that the immune modulator is administered prior to, simultaneously with, or following treatment with the anti-TGF-alpha antibody, it is noted that these limitations cover every possible timing of administration, and thus do not limit the timing of administration.

Applicants Arguments against Cho
Applicant argues that Kaneda and Feltquate do not disclose or suggest administering an immune modulator in combination with the anti-TGF-alpha antibody for the treatment of lung cancer, nor the administration of a checkpoint inhibitor that inhibits PD-L1. The Examiner states that Cho disclose methods of treating various types of cancer, including lung cancer, comprising administering an anti-PD 1 antibody. Further, the Examiner states that Cho discloses a method that further comprises administering an effective amount of an anti-CTLA-4, a second PD-1 antagonist, or an anti-PD-L1 antibody. Applicant respectfully disagrees. 
As an initial matter, Applicant submit that as discussed above, Kaneda and Feltquate do not disclose or suggest the presently claimed invention which relies on the unexpected improvement and synergistic effect of a treatment using both an anti-TGF-alpha antibody or biologically active antigen-binding fragment thereof and a checkpoint inhibitor that inhibits PD-1 for the inhibition of the growth of TGF-alpha producing tumor, and for the induction of T cell activation in subjects having a TGF-alpha producing tumor. Cho describes isolated antibodies that specifically binds to PD-1, and methods of treating conditions, including lung cancer comprising the administration of the anti-PD-1 antagonist antibody, alone or in combination with a second therapeutic agent, such as an anti-CTLA-4, or a second anti-PD-1 (see Cho at paragraphs [0011] and [0030]). Specifically, Cho discusses that the anti-PD-1 antagonist antibody can be used in conjunction with one or more other therapeutic agents targeting an immune checkpoint modulator, including an agent targeting PD-L1 or CTLA- 4 (see Cho at paragraph [0231]). However, Applicant submits that Cho does not disclose or suggest a method of inhibiting the growth of a TGF-alpha producing tumor in a subject comprising administering to the subject a therapeutically effective amount of an anti-TGF-alpha antibody or biologically active antigen-binding fragment thereof, and a checkpoint inhibitor that inhibits PD- 1 and optionally a second checkpoint inhibitor that inhibits CTLA-4, as is presently claimed. In fact, Cho is completely silent about TGF-alpha in general and about anti-TGF-alpha antibodies and TGF-alpha producing cancer cells/tumors in particular. Applicant submits that, as detailed above, one of skill in the art would not consider a method of administering an anti-TGF-alpha antibody in combination with a checkpoint inhibitor that inhibits PD-1 to a subject having lung cancer obvious in view of the teachings of Kaneda in combination with Feltquate and Cho, because as acknowledged by the Examiner, the combination therapies as claimed significantly improved the therapeutic efficacy observed with anti-TGF-alpha antibodies or checkpoint inhibitors of PD-1 alone. Indeed, Applicant's invention relies on the unexpected improvement and synergistic effect of a treatment using both an anti-TGF-alpha antibody or biologically active antigen-binding fragment thereof and a checkpoint inhibitor that inhibits PD-1. This effect could not have been predicted or reasonably expected from the results of using either antibody alone, as suggested by Kaneda, Feltquate and Cho. 
Accordingly, Applicant submits that neither Kaneda, Feltquate nor Cho discloses or suggests the presently claimed invention; and further, that one of skill in the art would not arrive at the instant invention based on the disclosure in Kaneda, Feltquate or Cho, considered either alone or in combination. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection.
Response to Arguments
	Applicant’s arguments have been considered but are not found persuasive. As discussed above, in regards to Applicant’s arguments against Kaneda and Feltquate which relies on the unexpected improvement and synergistic effect of a treatment using both an anti-TGF-alpha antibody or biologically active antigen-binding fragment thereof and a checkpoint inhibitor that inhibits PD-1 for the inhibition of the growth of TGF-alpha producing tumor, the data is not commensurate with the scope of the claims.
	Further, Kaneda and Feltquate teach treatment of lung cancer with anti-TGF-alpha antibodies and anti-PD-1 antibodies such as nivolumab and pembrolizumab, and because the anti-TGF-alpha antibody of Kaneda and the anti-PD-1 antibodies such as nivolumab and pembrolizumab disclosed in Feltquate agents were individually taught to be effective for treatment of the same disorder (lung cancer), it would have been obvious to one of ordinary skill in the arts that the combination treatment would be more effective than the single agent treatment.
	Cho describes isolated antibodies that specifically binds to PD-1, and methods of treating conditions, including lung cancer comprising the administration of the anti-PD-1 antagonist antibody, alone or in combination with a second therapeutic agent, such as an anti-CTLA-4, or a second anti-PD-1 (see Cho at paragraphs [0011] and [0030]). Specifically, Cho discusses that the anti-PD-1 antagonist antibody can be used in conjunction with one or more other therapeutic agents targeting an immune checkpoint modulator, including an agent targeting PD-L1 or CTLA- 4 (see Cho at paragraph [0231]).
Thus, taking into account Kaneda, Feltquate, and Cho, it would have been obvious to one of ordinary skill in the art, as of the earliest filing date of the instant invention, to practice a method of treating a TGF-alpha related disorder, including Applicants’ elected species of lung cancer, by administering a therapeutically effective amount of an anti-TGF-alpha antibody in combination with a checkpoint inhibitor, as taught by Kaneda and Feltquate, and further administering to the subject an anti-PD-L1 antibody or ipilimumab (an anti-CTLA-4 antibody), as taught by Cho, which would be immune modulators, according to instant Specification, paragraph [0084].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 52, 54, 56, 57, 63, 65, 67, 76, 77, 79, 80, and 82 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/684,305 (reference application) further in view of Kaneda (US 20130131322, published 5/23/2013, of record). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the copending application claims a method of inhibiting melanoma cell growth in a subject comprising administering to the subject a therapeutically effective amount of an immunotherapeutic treatment comprising an anti-transforming growth factor (TGF) alpha antibody or antigen- binding fragment thereof and a checkpoint inhibitor that inhibits programmed cell death protein (PD)-1 and, optionally, administering a further checkpoint inhibitor that inhibits cytotoxic T-lymphocyte-associated protein 4 (CTLA-4), wherein the melanoma cell is a TGF-alpha-producing melanoma cell, and growth of the melanoma cell detected fourteen days from administration of the immunotherapeutic treatment is inhibited as compared to growth of the melanoma cell after administration of either the anti-TGF-alpha antibody or antigen-binding fragment thereof alone or administration of the checkpoint inhibitor that inhibits programmed cell death protein (PD)-1 alone, thereby inhibiting growth of the melanoma cell in the subject.
Claim 2 of the copending application claims further comprising administering to the subject a chemotherapeutic agent, radiation and/or an immune modulator either prior to, simultaneously with or following treatment with the TGF-alpha antibody or antigen- binding fragment thereof and/or the checkpoint inhibitor.
Claims 4 of the copending application claims the chemotherapeutic agent is pembrolizumab, nivolumab, atezolizumab, avelumab, durvalumab, and/or iplimumab.
Claim 10 of the copending application claims the subject is a human.
Claim 11 of the copending application claims the administration of the anti-TGF-alpha antibody or antigen-binding fragment thereof induces T-cell activation.
Claim 13 of the copending application claims the anti-TGF-alpha antibody and the at least one checkpoint inhibitor are administered simultaneously with each other or sequentially.
Claim 14 of the copending application claims the anti-transforming growth factor (TGF) alpha antibody or antigen-binding fragment thereof is administered in combination with an inhibitor of programmed cell death protein (PD)-1 and an inhibitor of cytotoxic T- lymphocyte-associated protein 4 (CTLA-4).
The copending application does not claim a method of inhibiting growth of a TGF-alpha producing lung tumor.
This deficiency is made up for by Kaneda.
	Kaneda teaches a method for treating a cancer, comprising the step of administering a therapeutically effective amount of antibodies which bind TGF-alpha to a mammal including a human (paragraph 246). Kaneda discloses antibodies which bind TGF-alpha, and teaches that said antibodies are useful for treatment of cancer (see abstract; paragraph 0001; claim 16). Kaneda further teaches that TGF is a member of the epidermal growth factor (EGF) family and binds the EGF receptor (EGFR) (paragraph 0003-0006), and is expressed in several types of cancer, including Applicants’ elected species of lung cancer (paragraph 0007; Example 3; Fig.6). Furthermore, TGF alpha and EGFR expression is positively correlated in non-small cell lung cancer (NSCLC) (paragraph 0007).
	It would have been obvious to one of ordinary skill in the arts to modify the method of inhibiting melanoma cell growth comprising administering an anti-TGF-alpha antibody of the copending application to instead inhibit growth of a TGF-alpha producing lung cancer, in light of the teachings of Kaneda regarding a method for treating a lung cancer, comprising the step of administering a therapeutically effective amount of antibodies which bind TGF-alpha. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to specifically treat lung cancer, which expresses TGF-alpha, with a TGF-alpha antibody, as taught by Kaneda.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusions
4.	No claims are allowed.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNG MIN YOON/Examiner, Art Unit 1643    

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643